1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     KARISMA GARCIA,                                 Case No. 3:17-cv-00711-MMD-WGC

7                                      Petitioner,                   ORDER
             v.
8
      BRUCE STROUD, et al.,
9
                                   Respondents.
10

11          Petitioner Karisma Garcia’s pro se 28 U.S.C. § 2254 petition for a writ of habeas

12   corpus is before the court on Garcia’s motion for appointment of counsel. (ECF No. 17.)

13          There is no constitutional right to appointed counsel in a federal habeas corpus

14   proceeding. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez,

15   999 F.2d 425, 428 (9th Cir.1993). The decision to appoint counsel is generally

16   discretionary. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied,

17   481 U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469

18   U.S. 838 (1984). However, counsel must be appointed if the complexities of the case are

19   such that denial of counsel would amount to a denial of due process, and where the

20   petitioner is a person of such limited education as to be incapable of fairly presenting his

21   claims. See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th

22   Cir.1970). Here, the petition presents the issues that Garcia wishes to raise in a

23   reasonably clear manner, and the legal issues are not complex. Therefore, counsel is not

24   justified. Garcia’s motion is denied.

25          It is therefore ordered that Petitioner’s motion for appointment of counsel (ECF No.

26   17) is denied.

27   ///

28   ///
1          It is further ordered that respondents’ motion for extension of time to file a response

2    to the petition (ECF No. 16) is granted nunc pro tunc.

3          DATED THIS 11th day of December 2019.

4

5                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                  2
